Title: To John Adams from John Marshall, 24 September 1800
From: Marshall, John
To: Adams, John



Sir
Washington Septr. 24th. 1800

I inclose you the last letter from Mr. Adams our Minister at Berlin. The subject on which it treats is a very interesting one.
At the same time I receivd from him another letter of an earlier date in which was transmited a certificate of the exchange of the ratifications of our treaty with Prussia.
I send you by this days mail a letter prepard to Mr. King. If you conceive that no such letter should be sent it may at once be suppressd. If you wish any changes in that now transmited I will on receiving your wish immediately obey it. If the letter as sent is satisfactory to you I must ask the favor of you to let Mr. Shaw forward it to Mr. King.
The vessel taken in Puerto Plata has been deliverd to the order of the Spanish Minister. I am Sir with the most respectful attachment / your obedt.

J Marshall